Title: C. W. F. Dumas to the Commissioners, 4 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       La Haie 4 Nov. 1778
      
      Ma derniere est d’hier. Je viens de chez notre Ami; et je prends le parti, quoique ma Lettre ne puisse pas partir aujourd’hui, de vous rendre notre conversation pendant qu’elle est encore fraiche dans ma Mémoire.
      Mrs. d’Amsterdam sont revenus avec des instructions vigoureuses de leurs commettants. Ils seront peut-être suivis d’une troisieme adresse plus sérieuse encore que les précédentes. Si l’on continue d’éluder, Amsterdam déploiera alors d’autres ressources, qu’on ne veut pas encore me dire. L’affaire des convois sera sur le tapis la semaine prochaine. Sir J. Y. présenta avant-hier un Mémoire, plus modéré pour la forme, mais toujours insidieux pour le fond, de la part de sa Cour, 1.° pour demander des Commissaires, avec qui il confereroit, pour convenir du sens des Traites par rapport aux matieres qu’on voudroit interdire: 2.° pour déclarer, que sa Cour desire que la Republique n’accorde pas les Convois en question; ne pouvant consentir à laisser passer les dites matieres. Il trouvera des adversaires formidables en ceux d’Amsterdam, fermement résolus à la négative absolue sur ces deux points. On a déjà prévenu là-dessus, dans le particulier, un grand personnage et le Gp. L’irritation contre les Anglois gagne aussi quelques Membres de la Noblesse.
      Le projet, que vous savez, est dressé, consistant en quelques additions et changemens à la base à vous connue. Il est entre les mains des Bourguemaîtres, pour examiner le tout; après quoi l’on m’en délivrera une Copie, pour vous en transmettre une pareille, afin que Vous l’examiniez, Messieurs, semblablement, et que vos Observations là-dessus puissent leur revenir par mon Canal.
      Il m’a répété, de la part de Mrs. les B——res, que leur intention n’est nullement, de faire dépendre les futures connexions de la permission de la G. B.: au contraire, que leur desir est que LL. hh. pp. puissent, avec le temps, prendre le parti le plus salutaire, mieux ne le peuvent presentement: circonstance qu’ils ont cru ne devoir pas plus vous cacher, que leur situation actuelle, leurs voeux, et leur attente, que vous voudrez concourir aux demarches qu’il est en leur pouvoir de faire pour tâcher de les réaliser.
      Après cela, je ne saurois, Messieurs, vous donner une idée plus claire du tout, que celle-ci. Nous correspondons avec une Minorité, qui a ce grand avantage sur celle d’Angleterre, que si cet Etat ne veut pas se déclarer notre Ami, il ne peut pas être non plus notre ennemi, à cause de l’unanimité requise par la Constitution: et cela seul est déjà beaucoup, et doit nous engager à seconder et fortifier cette Minorité.
      Chaque fois que je vois notre Ami, il me prie de ne pas manquer, quand je saurai quelque bonne nouvelle des affaires en Amerique, de la lui communiquer sur le champ. Il en fait un trop bon usage, pour que j’y manque lorsque la chose dependra de moi.
      Les deux Lettres que je dois à la bonté de Mr. A. Lee, ont été insérées dans la Gazette de Leide. Le Courier du Bas-rhin a fait une très-belle Apostrophe à Mr. Jos. Reed Membre du T. h. Congrès; elle mérite que vous la voyiez. Je voudrois pouvoir vous joindre ici cette feuille No. 88, p. 764, mais je n’ai que celle-là, qui va partir dans un paquet pour le Congrés.
      Je suis avec un tres grand respect, Messieurs Votre très humble et trés obeissant serviteur
      
       Dumas
      
     